 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00080-LJO-SKO

12                                  Plaintiff,            STIPULATION AND ORDER BETWEEN THE
                                                          UNITED STATES AND DEFENDANT ORLANDO
13                          v.                            GILLAM

14   ORLANDO GILLAM,

15                                  Defendant.

16
                                                  STIPULATION
17
            WHEREAS, the discovery in this case is voluminous and contains personal information
18
     including but not limited to personal identification numbers, dates of birth, financial account numbers,
19
     telephone numbers, residential addresses, and information regarding confidential informants (“Protected
20
     Information”); and
21
            WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
22
     unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court
23
     proceedings in this matter;
24
            The parties agree that entry of a stipulated protective order is appropriate.
25
            THEREFORE, defendant, ORLANDO GILLAM, by and through his counsel of record, Steven
26
     Crawford, (“Defense Counsel”), and plaintiff, the United States of America, by and through its counsel
27
     of record, hereby agree and stipulate as follows:
28

      STIPULATION AND [PROPOSED]                          1
      ORDER
30
 1          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 4 part of the discovery in this case (hereafter, collectively known as the “discovery”).

 5          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 documents that contain Protected Information with anyone other than Defense Counsel and designated

 7 defense investigators and support staff. Defense Counsel may permit the defendant to view un-redacted

 8 documents in the presence of Defense Counsel or under the supervision of Defense Counsel. The parties

 9 agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant to

10 copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

11 investigators, and support staff may provide the defendant with copies of documents from which

12 Protected Information has been redacted.

13          4.      The discovery and information therein may be used only in connection with the litigation

14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 United States Government. Defense Counsel will return the discovery to the Government or certify that

16 it has been destroyed at the conclusion of the case.

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

18 ensure that it is not disclosed to third persons in violation of this agreement.

19          6.      Defense Counsel shall be responsible for advising the defendants, employees, other

20 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND [PROPOSED]                          2
      ORDER
30
 1          7.     In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 2 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order or the Court modifies this Order regarding such transfer of discovery.

 4          IT IS SO STIPULATED.

 5   Dated: April 30, 2019                                  McGREGOR W. SCOTT
                                                            United States Attorney
 6

 7                                                          /s/ Vincente A. Tennerelli
                                                            VINCENTE A. TENNERELLI
 8                                                          Assistant United States Attorney

 9   Dated: April 30, 2019                                  /s/ Steven Crawford
                                                            STEVEN CRAWFORD
10                                                          Counsel for Defendant Gillam

11

12

13

14

15                                                  ORDER

16

17 IT IS SO ORDERED.

18      Dated:    April 30, 2019                            /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED]                        3
      ORDER
30
